Title: To Thomas Jefferson from R. & A. Garvey, 8 January 1787
From: R. & A. Garvey
To: Jefferson, Thomas



Sir
Roüen 8 January 1787

We are desired by Mr. Thoms. Boylston to apply to your Excellency, and to beg the favour of you, to take such Measures as may be necessary, to secure him the repayment of the duties which he paid last year on his oil, which is an object of £9252: its in Consequence of the letter M. de Callonne wrote your Excellency the 22d. of last october, which you forwarded me the 29th. same Month, that Mr. Boylston thinks himself entitled to call for said restitution; we cant say in what light his demand May be seen,  but we think that its possible he May recover the Money under the Patronage and protection of your Excellency. We have the Honour to be Sir Your Excellencys most humble & most obedient Servants,

Robt. & Ant. Garvey

